              Case 3:19-cr-00105-RS Document 21 Filed 05/09/19 Page 1 of 2



 1   RANDY SUE POLLOCK (CSBN 64493)
     Law Offices of Randy Sue Pollock
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ERICH SCHOENWISNER
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                            NORTHERN DISTRICT OF CALIFORNIA
 9
                                    SAN FRANCISCO DIVISION
10
                                               –ooo–
11
12    UNITED STATES OF AMERICA,                    No. CR. 19-0105-RS-1

13                  Plaintiff,
                                                   STIPULATION AND PROPOSED
14                                                 ORDER TO PERMIT OUT-OF-
      vs.                                          DISTRICT TRAVEL
15                                                 ____________________________

16    ERICH SCHOENWISNER,

17                  Defendant
                                               /
18
            Defendant Erich Schoenwisner, by and through his counsel of record Randy Sue
19
     Pollock, and Assistant United States Attorney Jose A. Olivera, hereby stipulate that Mr.
20
     Schoenwisner be permitted to travel to San Diego from June 13-June 19, 2019. Mr.
21
     Schoenwisner has a previously planned vacation there.
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
28
              Case 3:19-cr-00105-RS Document 21 Filed 05/09/19 Page 2 of 2



 1   Date: May 8, 2019                        Respectfully submitted,
 2
 3                                            __________/s/_____________
                                              RANDY SUE POLLOCK
 4                                            Counsel for Defendant
                                              Erich Schoenwisner
 5
 6   Date: May 8, 2019                        _________/s/_______________
                                              JOSE A. OLIVERA
 7                                            Assistant United States Attorney
 8
 9
     SO ORDERED:                              ________________________
10                                            JOSEPH C. SPERO
     Dated: May 9, 2019                       Chief, United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                      2
